                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 IN RE LIBOR-BASED FINANCIAL
 INSTRUMENTS ANTITRUST LITIGATION                        Master File No. 1:11-md-2262-
                                                         NRB
 THIS DOCUMENT RELATES TO:

 FEDERAL       DEPOSIT    INSURANCE
 CORPORATION AS RECEIVER FOR AMCORE No. 1:14-cv-01757
 BANK, et al.,

                                        Plaintiff

                         v.

 BANK OF AMERICA CORPORATION, et al.,

                                        Defendants.



                        NOTICE OF VOLUNTARY DISMISSAL

          WHEREAS this Court previously dismissed certain claims asserted by Plaintiff

the Federal Deposit Insurance Corporation as Receiver for Amcore Bank, et al. (“FDIC-

R”) with prejudice and dismissed certain claims asserted by the FDIC-R without

prejudice in the above-captioned multi-district litigation;

          WHEREAS the FDIC-R seeks to withdraw its claims for the receiverships

specified below:

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), the FDIC-R for BankUnited, F.S.B.; Community Banks of Colorado;

Downey Savings & Loan Association, FA; Eurobank; First Community Bank; First

Federal Bank of California, F.S.B.; First National Bank; First Regional Bank; Frontier

Bank; Georgian Bank; Hillcrest Bank; Irwin Union Bank & Trust Company; LaJolla



#93319807v5
Bank; Midwest Bank and Trust Company; Orion Bank; PFF Bank & Trust; Riverside

National Bank of Florida; and Tier One Bank(“Dismissing Receiverships”), by and

through its undersigned attorneys, hereby withdraws and dismisses all claims by the

Dismissing Receiverships only in the above-captioned multi-district litigation against

Defendants Bank of America Corporation; Merrill Lynch International; British Bankers’

Association; BBA Enterprises Ltd.; BBA Trent Ltd. (F.K.A. BBA Libor Ltd.);

Coöperatieve Rabobank UA (F.K.A. Coöperatieve Centrale Raiffeisen-Boerenleenbank,

B.A.); Credit Suisse AG; Credit Suisse Group AG; Credit Suisse International (F.K.A.

Credit Suisse First Boston International); HSBC Bank plc; HSBC Bank USA, N.A.; The

Hongkong and Shanghai Banking Corporation Ltd.; JPMorgan Chase & Co.; Lloyds

Banking Group plc; Lloyds Bank plc (F.K.A. Lloyds TSB Bank plc); Bank of Scotland

plc; MUFG Bank Ltd. (F.K.A. The Bank of Tokyo-Mitsubishi UFJ Ltd.); The

Norinchukin Bank; Société Générale; Portigon AG (F.K.A. WestLB); Royal Bank of

Canada; and The Royal Bank of Scotland plc (collectively, “Defendants”) without

prejudice; provided that, if the FDIC-R were to reassert any claims for the Dismissing

Receiverships that have been previously dismissed by this Court with prejudice, those

claims shall remain dismissed with prejudice, subject to any right to appeal or to seek

reconsideration of the prior dismissal that the FDIC-R may have. Defendants reserve the

right to oppose any such appeal or reconsideration request.


       The FDIC-R reserves all rights to make claims as Receiver for the Dismissing

Receiverships as a class member in any future class settlements in the above-captioned

MDL litigation as appropriate.



                                             2
Dated: June 24, 2020   Respectfully submitted,

                       ZELLE LLP

                       By: /s/ James R. Martin
                           James R. Martin
                           Jennifer Duncan Hackett
                           1775 Pennsylvania Avenue, NW
                           Washington, DC 20006
                           202-899-4101

                           Attorneys for the FDIC-R




                       3
